Citation Nr: 0112942	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-06 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran is entitled to an earlier effective date 
than March 24, 1999 for an original rating of 100 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
October 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The Board in October 1995 granted service connection for 
PTSD.

2.  The RO in November 1995 granted an initial rating of 50 
percent for PTSD from September 18, 1987, the effective date 
for service connection.  

3.  The RO in May 1999 granted an initial rating of 100 
percent for PTSD from March 24, 1999.

4.  The veteran's PTSD symptoms have rendered him 
demonstrably unable to obtain or retain employment from 
September 18, 1987.  


CONCLUSION OF LAW

The criteria for an effective date of September 18, 1987 for 
an initial rating of 100 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, 4.132, Diagnostic Code 9411, in effect prior to 
November 7, 1996.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that the veteran's initial VA claim in 1969 
was for fragment wounds.  The initial VA examination showed a 
normal psychiatric status.  Notice of the May 1969 decision 
granting service connection was issued in August 1969.  The 
veteran was next heard from in May 1982 when he claimed 
service connection for various disorders including a nervous 
condition.  The medical records he identified showed 
treatment was directed to a lumbar spine disorder.  

The RO in July 1983 denied service connection for a nervous 
condition and issued notice to the veteran in August 1983.  
He pursued a claim for nonservice-connected disability 
pension, which the RO in October 1984 granted effective from 
August 1983.  A contemporaneous VA neuropsychiatric 
examination found dysthymic disorder.  The rating decision 
shows that he had a lumbar spine disability rated 60 percent 
and several other disorders including a nervous condition 
each of which were rated noncompensable (0 percent).  The 
disability evaluation in 1985 to continue pension included a 
psychiatric examination that found affective disorder, 
depression previously classified as dysthymic disorder.  
According to the report the veteran attributed his depression 
and other psychiatric symptoms to a 1975 injury.  

After the RO issued notice to the veteran in December 1985, 
he was next heard from regarding service connection issues in 
September 1987.  A statement received on September 18, 1987 
notified VA that he recently moved and asked for medical 
records including psychiatric examinations.  A VA application 
form received later in September mentioned a nervous 
condition in service with treatment in service and thereafter 
beginning in the late 1960's.  He mentioned other treatment 
providers during the 1980's in a document submitted in 
December 1987.  The private treatment he identified was 
directed to the lumbar spine disability beginning in the 
1970's.  The VA records were from the 1980's and also were 
directed to back complaints primarily with PTSD mentioned 
initially late in 1987.  

A VA psychiatric evaluation in 1988 found that the veteran 
had strong PTSD features with his dysthymic disorder.  The 
examiner indicated "Very poor" on Axis V of the multiaxial 
assessment.  The examiner noted that the veteran had not 
worked since surgery for a back injury in 1975.  The examiner 
found him rather depressed and cooperative but not 
spontaneous.  He was coherent and showed no thought disorder.  
He was oriented but showed lapses in recent memory, fair 
judgment and poor retention and recall.  The examiner said 
that the clinical picture was one of depression.  The 
psychological evaluation summary noted intellectual 
impairment mostly associated with moderate emotional 
dysfunctioning.  The clinical impression was PTSD with 
considerable signs of depression.   

The RO considered this record in January 1989 when it denied 
service connection for PTSD.  Notice to the veteran was 
issued in March 1989 and he brought a timely appeal to the 
Board.  The record was supplemented with a private medical 
statement in 1990.  This statement indicated that the veteran 
had PTSD and generalized anxiety with depressive features for 
more than 15 years and that he was in poor compliance with 
medication.  There was a hospital report showing an emergency 
room evaluation in 1990 for an overdose of medication, which 
his spouse explained in a substantive appeal.  The hearing 
testimony from the veteran and his spouse recalled the 
ongoing problems with nightmares and other manifestations (T 
3, 13-19).  The Board in January 1992 asked for a statement 
of stressors, private and VA treatment records, psychological 
testing and a psychiatry board examination.

The veteran provided a 1983 psychiatry report that was 
translated and showed the diagnosis of major depression.  The 
VA records obtained showed outpatient treatment from late in 
1987 though mid 1993 for supportive psychotherapy.  The 
summary indicated that the veteran's problem remained chronic 
but he was not psychotic or suicidal.  The VA psychiatry 
examination in 1993 noted that there was no prior psychology 
evaluation.  The history noted no work since a work injury in 
1975 and VA psychiatry treatment for the previous two years 
but this was discontinued and he did not follow up with a Vet 
Center or municipal sources.  He reported nightmares, verbal 
aggressiveness and remaining alone at home.  He did not like 
groups of people.  He was alert, but quite apprehensive and 
tense.  He became tearful in several instances but made an 
effort to cooperate.  The examiner said he seemed chronically 
depressed with poor frustration tolerance and no enthusiasm 
or energy.  He had interrupted sleep, but no delusions, 
hallucinations, or dissociative episodes.  His affect was 
described as adequate to the emotional content, and his mood 
was described as chronically depressed.  He was oriented to 
person, place and time, his memory was preserved, judgment 
was fair and insight poor.  The multiaxial diagnosis showed 
on Axis I dysthymia with PTSD features and on Axis V fair to 
poor level of functioning.  The examiner opined that at the 
present time the symptoms did not fulfill the diagnostic 
criteria for the PTSD diagnosis.  

The psychology assessment late in 1993 found support for the 
diagnostic impression of PTSD.  The veteran's test results 
were considered to be generally valid.  He reported 
nightmares, irritability, sadness, vivid dreams and avoiding 
going out of the house for fear that he may hear or see 
something that would throw him off balance.  He reported 
being suicidal in the past.  The test data indicated moderate 
to severe emotional disturbance and rigid controls over 
affective impulses that may be rather ineffective at time.  
His protocol suggested the possibility of decompensation to a 
psychotic or psychotic-like state when under stress.  It was 
felt that he appeared distrustful and may avoid social 
situations.

The Board in October 1995 considered this evidence when it 
granted service connection for PTSD.  The RO in November 1995 
rated the PTSD as 50 percent disabling effective from 
September 18, 1987.  Implementing the Board decision, the RO 
indicated that consideration was given to VA examinations in 
April 1988, May 1988 and July 1988 as well as in October 1993 
and December 1993.

The veteran sought a higher initial evaluation and the RO 
obtained VA outpatient reports beginning late in 1995.  A 
December 28, 1995 report supplemented monthly records through 
August 1996 that collectively noted PTSD and major depression 
and an Axis V rating of 40 presently and 50 in the past year.  
The veteran was found to be generally well oriented with 
occasionally restricted affect but stable.

VA examination in May 1998 included a review of the claims 
folder and previous records.  The veteran said he was under a 
great deal of financial stress since his son wished to attend 
a technical school.  The veteran was followed in the trauma 
recovery program for the previous two years and felt his 
social functioning had improved.  He said he had improvement 
with his nightmares, anxiety and unhappiness.  He described 
social isolation and said he was generally unhappy and 
despondent throughout the day.  The veteran gave a back 
injury and failed fusion as the reason for his lengthy 
unemployment and he said that he did chores around the house.  
He said that he received Social Security (SSA) disability for 
his back and service-connected disability payments for his 
PTSD.  

The veteran complained currently of an increased rate of 
thoughts and decreased sleep and energy.  He was 
appropriately groomed and cooperative with no increased motor 
activity, tremor or involuntary movements noted.  He had 
fluent speech at a normal rate and rhythm but with perhaps a 
decreased volume.  His mood was euthymic and he was tearful 
when he spoke of events in military service.  His range of 
affect was fairly constricted, ranging from flat to tearful 
and he never smiled.  His though processes were coherent and 
logical and there was no blocking.  His though content showed 
no preoccupations, obsessions, delusions or hallucinations.  
He said that he had thoughts of people watching him.  He said 
that he had no thoughts of harming himself or others.  He was 
not circumstantial or showing tangential thoughts or 
loosening of associations.  He was awake, alert and oriented 
times three and his attention and concentration were good.  
No memory impairment was discovered although he complained of 
it.  His insight and judgment were generally good.  The Axis 
I diagnosis was PTSD and on Axis V, Global Assessment of 
Functioning (GAF) rating was currently 50.  He was considered 
competent to handle his VA funds.  

The examiner noted that the current rating and the veteran's 
admission that his functioning had improved over the previous 
two years.  The examiner stated that the request for an 
increase was not driven from increased impairment due to PTSD 
and felt that the request for an increase should be denied.  

The veteran in April 1999 submitted a VA examination report 
from March 24, 1999 as evidence that his PTSD had not 
improved.  He was oriented to time, place and person, neatly 
attired and appropriate.  He was cooperative but had limited 
eye contact and his mood appeared troubled consistent with 
his affect.  His thoughts were clear and logical and much 
more detailed than usual.  He denied auditory or visual 
hallucinations and suicidal or homicidal ideation.  His 
memory for recent and remote events appeared intact.   

The Axis I diagnosis was PTSD and major depression and on 
Axis V, the GAF rating was 25.  The examiner said outpatient 
treatment was appropriate since the veteran was not a danger 
to himself and that he would be entered into the trauma 
recovery program.  He was depressed and would be watched for 
deterioration in his condition.  

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Under the rating criteria in effect prior to November 7, 
1996, a 10 percent evaluation was assigned where there was 
mild impairment of social and industrial adaptability.  A 30 
percent evaluation was assigned where there was definite 
impairment of social and industrial adaptability.  A 50 
percent evaluation was assigned upon a showing of 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted for 
severe impairment of social and industrial adaptability.  

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411 (1996); effective prior to 
November 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994).  
The Board is bound by such interpretations.  38 U.S.C.A. 
§ 7104(c) (West 1991).

Under the rating criteria in effect prior to February 3, 
1988, a 10 percent evaluation for PTSD was assigned with less 
than the criteria for the 30 percent evaluation, with 
emotional tension or other evidence of anxiety productive of 
moderate social and industrial impairment.  

A 30 percent evaluation was assigned where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  

A 50 percent evaluation was assigned for substantial 
impairment in the ability to establish or maintain effective 
or favorable relationships with people.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in severe 
industrial impairment.  

A 70 percent evaluation was warranted for serious impairment 
in the ability to establish or maintain effective or 
favorable relationships with people.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
pronounced impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411; effective prior to February 3, 
1988.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues as long as the rating schedule provides for a 
higher rating and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

The law and regulations governing the effective date for an 
award of compensation are set out in 38 U.S.C.A. § 5110(a), 
(b)(2) and 38 C.F.R. §§ 3.400, 3.400(a), which provide that 
the effective date shall be the date of claim or date 
entitlement arose, whichever is later or, unless specifically 
provided, on the basis of facts found. 38 C.F.R. § 3.400.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982).

The revised criteria provide a 10 percent evaluation in the 
presence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is provided in the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships).

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not underevaluate the emotionally 
sick veteran with a good work record, nor must it 
overevaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130, in 
effect prior to November 7, 1996. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (hereafter VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating, rather than a claim for 
increase, but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  
Id.


Analysis

The record shows that the Board in October 1995 granted 
service connection for PTSD.  The RO in November 1995 
assigned a 50 percent rating effective from September 18, 
1987.  The veteran disagreed with the original rating and the 
RO in May 1999 granted a 100 percent rating effective from 
March 24, 1999.  The veteran contends that the 100 percent 
rating should be effective from September 1987.

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board is of the opinion that there is sufficient medical 
evidence on file to allow for a determination on the issue at 
hand.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified as 
38 U.S.C.A. § 5103A(d)).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A)).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

Congress recently passed the Veterans Claims Assistance Act 
of 20000, Pub. L. No 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  The law 
revises the former 38 U.S.C.A. § 5107(a) to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in developing the facts pertinent to the 
claim.  It also specifically enumerates the requirements of 
the duty to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
has been offered the opportunity to submit evidence and 
argument on the merits of the issue on appeal, and has done 
so, particularly during two hearings at the RO.  Thus, the 
Board is of the opinion that there is sufficient medical 
evidence on file to allow for a determination on the issue 
for appellate review.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A)).

Regarding an earlier effective date, the RO has assigned a 
100 percent evaluation for the veteran's psychiatric 
disability effective from March 1999.  Upon review of the 
record, the Board finds that the preponderance of the 
evidence is not against the assignment of an earlier 
effective date.  

The basis for the March 1999 effective date that the RO 
selected is readily apparent from the record.  However, the 
Board concludes that the date of claim for service connection 
in September 1987 is the pertinent date for the effective 
date of the initial 100 percent rating.  See Hazan v. Gober, 
10 Vet. App. 511 (1997) and Swanson v. West, 12 Vet. App. 442 
(1999).  

It is pertinent to observe that the veteran did appeal the 
decision wherein the RO assigned an initial 50 percent rating 
for his PTSD and also the decision to increase the initial 
rating to 100 percent from March 1999.  Therefore, there is 
no final determination which is significant for purposes of 
determining the appropriate effective date of increased 
initial compensation rating subsequently granted.  38 C.F.R. 
§§ 3.400, 3.400(o).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
Fenderson instructs that evidence to be considered in the 
appeal of an initial assignment of a rating disability is not 
limited to that reflecting the then current severity of the 
disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  
38 C.F.R. § 3.400.

The Board finds that an earlier effective date for a 100 
percent schedular evaluation is supported in the record on a 
facts found basis for the entire period.  The initial rating 
consideration requires that the Board not overlook the 
medical evidence from VA and private sources.  The Board 
believes that viewed collectively this evidence shows the 
veteran was demonstrably unable to obtain or retain 
employment from September 1987.  The veteran was clearly more 
than severely or considerably impaired at that time as 
evidenced by the VA examination in 1988 that found very poor 
functioning and the VA opinion in 1993 of fair to poor 
functioning.  The Board believes this evidence weighs 
significantly against employability on account of his 
psychiatric disability.  The 100 percent schedular evaluation 
is viewed as the appropriate basis for the total disability 
rating.  The criteria in effect prior to late 1996, which 
include demonstrable inability to obtain or retain gainful 
employment, are each independent bases for the rating.  See, 
Carpenter v. Brown, 8 Vet. App. 240 (1995) and Johnson v. 
Brown, 7 Vet. App. 95 (1994).  

Thus, on a facts found basis, the 100 percent schedular 
rating is warranted from September 1987.  There is no 
substantial or persuasive evidence that the veteran could 
work gainfully with his psychiatric disorder and there was a 
contemporaneous claim for an individual unemployability 
rating.  The Board notes that an examiner's characterization 
is not the determinative element in the choice of ratings.  
The record viewed liberally does not preponderate against a 
100 percent rating for the entire period under review.  
38 C.F.R. §§ 3.103, 3.303.

The record contains medical evidence of a change in the 
veteran's PTSD symptomatology, principally in the 
comprehensive VA outpatient records, that shows a worsening 
of symptoms in 1999 but from a markedly disabling level 
previously.  The RO assigned ratings based on medical 
evidence which, in the Board's opinion, revealed that the 
veteran was incapable of employment on account of his 
psychiatric disability.  What is known from the record is 
that the veteran had not worked earlier on account of a back 
disorder and the Board has not ignored this evidence.  
However, extensive VA outpatient records describe problems he 
experienced in coping, which the Board believes is evidence 
indicative of a substantial impairment from the veteran's 
PTSD symptomatology.  More recently the examination in 1998 
did not show any clear improvement as measured by the medical 
criteria in the incremental ratings for PTSD then being 
applied.  His ability to work is not shown clearly which 
allows the Board to find that no improvement in the 
disability occurred so as to support a less than total rating 
for any period prior to March 1999.  

VA outpatient records document this period, the reports are 
comprehensive and are reasonable substitutes for a formal 
examination in assessing the level of impairment.  The Board 
must base decisions on a review of the entire record.  In 
this case, to allow the 100 percent rating earlier than March 
1999 would not require such payment where the veteran was 
able to obtain or retain employment.  The record shows that 
he held no responsible or demanding work for any appreciable 
period. 

The law and regulations governing the appropriate effective 
date for an award of compensation are set out in 38 U.S.C.A. 
§ 5110(a), (b)(2) (West 1991) and 38 C.F.R. § 3.400 which 
provide that the effective date shall be the date of claim, 
or date entitlement arose or on a facts found basis unless 
provided otherwise.

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  
However, the previous criteria are being applied since the 
period prior to the effective date of the changed regulation 
is relevant and, in any event, retroactive application would 
not be in accord with the law or regulations by which the 
Board is bound in its decisions.  38 U.S.C.A. §§ 5110(g); 
38 C.F.R. §§  3.114, 3.400(p); Cf. DeSousa v. Gober, 10 Vet. 
App. 461, 466-67 (1997), VAOPGCPREC 3-00 and VAOPGCPREC 5-94.  
The Board observes that the previously relied on rating 
criteria did not contain bright lines of demarcation between 
the several incremental levels of disability.  The adjectival 
terms used in describing each level of impairment for the 
most part did not have clearly identified symptoms 
corresponding to "severe" or "considerable" impairment in 
this regard.  Further VAOPGCPREC 3-00 addressed the 
application of changed criteria to increased rating claims 
not initial rating determinations.

The Board observes that the veteran's psychiatric disability 
was rated under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 that graded several levels of 
impairment, including 50 percent, 70 percent and 100 percent, 
based on the presence of psychotic symptom combinations that 
correspond to a designated level of social and industrial 
impairment for each incremental level of disability.  

For psychoneurotic disorders, a 100 percent evaluation was 
assigned where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community and where there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, rendering 
the veteran demonstrably unable to obtain or retain 
employment.  As noted previously, each of the criteria for 
the 100 percent rating is an independent basis for the 
rating.  There was no appreciable change in the 100 percent 
criteria applicable for any period prior to the changes 
effective in late 1996.

In summary, the VA reports in 1988 showed GAF (Axis V) rating 
of very poor functioning and in 1993 fair to poor, but a 
marked deterioration in the GAF rating resulted from 
reexamination in 1999.  A GAF rating of 50 in 1998 confirmed 
seriously impacting psychiatric symptoms in the context of 
personal life and employment.  The psychiatric disability was 
described as poor or very poor earlier, and a GAF score of 
30, for example, would equate with an inability to function 
in all areas including work.  Regarding the GAF rating scheme 
see, for example, the references in Baker v. West, 11 Vet. 
App. 163 (1998), Richard v. Brown, 9 Vet. App. 266 (1996), 
Cathell v. Brown, 8 Vet. App. 539 (1996) and Carpenter v. 
Brown, 8 Vet. App. 240 (1995).

This evidence does show some variability as to the level of 
the disability when the GAF ratings are reviewed in 
connection with the veteran's presentation during 
examinations.  However, there does not appear to be a 
reasonably based skepticism in the minds of clinicians 
regarding the severity of his psychiatric manifestations.  
Therefore the Board believes this evidence, viewed 
objectively, shows an ascertainable 100 percent disability 
from September 1987.

In evaluating the disability in the framework in effect prior 
to the November 1996 changes, the Board must observe that the 
veteran was not employed gainfully and that the predominant 
disability was arguably PTSD from 1987.  The rating criteria 
do not demand a mechanical application and construed 
liberally would appear to support a 100 percent schedular 
rating on the basis of an inability to obtain or retain 
employment.  There is no persuasive evidence that the 
service-connected psychiatric disability alone was not 
totally disabling.  The fact of a coexisting back disorder 
impairment is not overlooked, but clearly there is no 
appreciable evidence that the PTSD manifestations would have 
allowed the veteran to work.  Having assigned the 100 percent 
rating retroactively to 1987 would appear to require any 
reduction to comport with the provisions of 38 C.F.R. 
§§ 3.343 and 3.344 on a facts found basis.

The GAF rating, overall, reflects marked impairment and 
impairment of thought processes or behavior that would 
produce total occupational or social impairment as has been 
observed since 1987.  The 100 percent evaluation appears to 
be the appropriate evaluation for the service-connected 
psychiatric disability effective from the date of service 
connection; namely, September 18, 1987.  There is a well-
documented presentation of persistent symptoms over the time 
relevant to this appeal.  The presence of such symptoms on 
comprehensive psychiatric examinations the veteran has 
received are relied upon by the Board for the decision in 
favor of the maximum rating of 100 percent effective from the 
effective date for service connection.


ORDER

An effective date of September 18, 1987 for an original 
rating of 100 percent rating for PTSD is granted subject to 
the regulations governing the payment of monetary awards.



		
	Mark J. Swiatek 
	Acting Member, Board of Veterans' Appeals



 

